Case 5:17-cr-20334-JEL-APP ECF No. 48, PageID.390 Filed 12/07/20 Page 1 of 8




               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


United States of America,

                       Plaintiff,      Case No. 17-20334

v.                                     Judith E. Levy
                                       United States District Judge
Jonathan Wade Wright,                  Anthony P. Patti
                                       Magistrate Judge
                     Defendant.
________________________________/


 OPINION AND ORDER DENYING DEFENDANT JONATHAN
WADE WRIGHT’S RENEWED MOTION FOR COMPASSIONATE
                  RELEASE [47]

     On June 27, 2018, Defendant Jonathan Wade Wright pled guilty to

possession of a firearm in furtherance of a drug trafficking crime in

violation of 18 U.S.C. § 924(c)(1)(A). (ECF No. 30.) The Court sentenced

Defendant to 60 months’ imprisonment, to be served consecutively to the

sentenced imposed by the Honorable Judge Nancy G. Edmunds in Case

No. 17-20022. (Id. at PageID.197.)

     On June 9, 2020, Defendant moved for compassionate release

and/or reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),

arguing that his asthma, obesity, and chronic kidney disease rendered
Case 5:17-cr-20334-JEL-APP ECF No. 48, PageID.391 Filed 12/07/20 Page 2 of 8




him particularly susceptible to the COVID-19 pandemic and therefore

constituted “extraordinary and compelling reasons” for release. (ECF No.

43.) Because Defendant was serving Judge Edmunds’ sentence at the

time of his motion and would not begin serving the sentenced imposed by

this Court until September 17, 2020, the Court stayed Defendant’s

motion pending the resolution of Defendant’s identical compassionate

release motion before Judge Edmunds. (ECF No. 42.) On October 6, 2020,

after Judge Edmunds denied Defendant’s separate compassionate

release motion and Defendant began serving the sentenced imposed by

this Court, the undersigned denied without prejudice Defendant’s

motion. (ECF No. 46.) Specifically, the Court agreed with Judge

Edmunds that Defendant’s alleged asthma appeared to be mild and was

therefore not currently “a CDC-supported justification for compassionate

release.” (Id. at PageID.377.) Because there was no evidence of obesity or

a kidney condition, the Court denied without prejudice Defendant’s

motion and noted that, “[s]hould [his] condition change, [Defendant] is of

course free to renew his motion.” (Id. at PageID.380.)




                                     2
Case 5:17-cr-20334-JEL-APP ECF No. 48, PageID.392 Filed 12/07/20 Page 3 of 8




      On October 9, 20201, Defendant filed a pro se motion requesting

that the Court reconsider its denial of compassionate release.2 (ECF No.

47.) In the motion, Defendant raises only the issue of his obesity and

attaches a letter from the Bureau of Prison health services report

confirming that his Body Mass Index was 36 as of October 20, 2020. (ECF

No. 347, PageID.386.) Accordingly, the Court takes a renewed look at

Defendant’s request for compassionate release. For the reasons below,

the Court DENIES Defendant’s motion.

      After the Court denied Defendant’s initial motion, the Sixth Circuit

provided updated guidance regarding the “three step” test for

compassionate release. United States v. Jones, No. 20-3701, 2020 WL

6817488, at *6 (6th Cir. Nov. 2020). According to Jones, courts conducting

compassionate release analysis must consider the following:

   1. First, a court must “find whether extraordinary and compelling
      reasons warrant a sentence reduction.” Id.

   2. Second, a court must “find whether such a reduction is consistent
      with applicable policy statements issued by the Sentencing


      1Docketed on November 23, 2020.
      2 Pursuant to the Court’s October 6 Order granting Defendant explicit
permission to file a renewed motion for compassionate release should new medical
evidence arise, the Court interprets this pro se motion as a renewed motion for
compassionate release rather than a motion for reconsideration. (See ECF No. 46.)
                                       3
Case 5:17-cr-20334-JEL-APP ECF No. 48, PageID.393 Filed 12/07/20 Page 4 of 8




     Commission.” Id. (emphasis in original). The Sixth Circuit in Jones
     found that, “until the federal Sentencing Commission updates [its
     policy statements] to reflect the First Step Act,” there are currently
     no applicable policy statements that a district court must consider
     when weighing compassionate release motions. In the interim,
     “district courts have full discretion [] to determine whether an
     ‘extraordinary and compelling’ reason justifies compassionate
     release.” Id. at *7 (emphasis added).

  3. Finally, the Court must “consider any applicable § 3553(a) factors
     and determine whether, in its discretion, the reduction authorized
     by steps one and two is warranted in whole or in part under the
     particular circumstances of the case.” Id. at *6 (internal citations
     omitted).


The Sixth Circuit additionally emphasized in Jones that district courts

have an “obligation[] to explain their factual reasons when issuing

compassionate release decisions,” particularly with regard to analysis of

the § 3553 factors. Id. at *9, *11.

     As to steps one and two, the Court assumes for the sake of argument

that Defendant’s BMI of 36 constitutes extraordinary and compelling

reasons for compassionate release. See People with Certain Medical

Conditions; Overweight, Obesity, and Severe Obesity, Centers for

Disease Control (Dec. 1, 2020), https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-


                                      4
Case 5:17-cr-20334-JEL-APP ECF No. 48, PageID.394 Filed 12/07/20 Page 5 of 8




conditions.html#obesity (advising that a BMI between 30 and 40

“increases [one’s] risk of severe illness from COVID-19”); see also Jones,

2020 WL 6817488, at *7 (noting that the district court assumed that the

detainee’s obesity and prior bout with tuberculosis constituted

extraordinary and compelling reasons justifying release, but denied

release on the basis of the § 3553 factors).

     The Court makes this assumption because, regardless of

Defendant’s medical circumstances, careful analysis of his § 3553 factors

as required by Jones compel a denial of Defendant’s motion for

compassionate release. During a compassionate release analysis, the

applicable § 3553 sentencing factors include: the nature and

circumstance      of   the   offense   and   the   defendant’s   history   and

characteristics; the need for the defendant’s sentence to reflect the

seriousness of the offense; the need to afford adequate deterrence to

criminal conduct; the need to protect the public from further crimes; and

the need to provide the defendant with certain services. See 18 U.S.C. §

3553(a)(1)-(2).

     After considering these same factors when sentencing Defendant in

June 2018, the Court sentenced Defendant to 60 months’ imprisonment,


                                        5
Case 5:17-cr-20334-JEL-APP ECF No. 48, PageID.395 Filed 12/07/20 Page 6 of 8




to be served consecutively to the 30-month sentence imposed by Judge

Edmunds in Case No. 17-20022. (ECF No. 30.) This sentence reflected

the severity of Defendant’s offense of possession of a firearm in

furtherance of a drug trafficking crime, which he committed in violation

of 18 U.S.C. § 924(c)(1)(A). (Id.) The factual basis for Defendant’s guilty

plea was as follows:

     On approximately February 8, 2017, federal law enforcement
     agents executed a search warrant at the defendant Jonathan
     Wright’s residence on Stahelin Road in Detroit, Michigan.
     Inside the residence, in a room Wright identified as his
     “office,” agents found two loaded pistols in the top drawer of a
     nightstand: one model M&P Shield 9mm Smith and Wesson
     pistol and one model CPX-2 9mm SCCY pistol. In the second
     drawer from the top, agents found (i) two glass jars containing
     approximately 81 grams of marijuana in total and (ii) five
     plastic bags containing approximately 147 grams of
     marijuana in total, evenly distributed across the bags. During
     a post-Miranda interview conducted while the search was
     ongoing, Wright stated that he sells marijuana from inside his
     residence and that he possessed the firearms for protection.
     Wright stipulates and agrees that he possessed the marijuana
     found in his office with the intent to sell it, that the firearms
     found in his office were in close proximity to the marijuana
     and quickly and easily available for his use, and that he
     possessed the firearms in furtherance of his marijuana
     trafficking.
(ECF No. 26, PageID.166.) Moreover, Defendant did not engage in this

conduct in isolation, but in association with a notoriously violent gang.
                                    6
Case 5:17-cr-20334-JEL-APP ECF No. 48, PageID.396 Filed 12/07/20 Page 7 of 8




As the Court indicated at initial sentencing, this conduct—mixing drug

dealing with multiple loaded firearms, particularly in the context of a

gang—is terribly serious. Additionally, Defendant did not begin serving

the sentence imposed by this Court until September 17, 2020, meaning

that he has served less than 5% of his sentence—fewer than 3 months

out of 60.3 (ECF No. 42.) While the Court does not consider a low

percentage of “time served” to be ubiquitously fatal to all compassionate

release motions, Defendant’s underlying conduct in this case posed a

great risk of danger to the public. Accordingly, the Court cannot conclude

that Defendant’s 2.5 months of imprisonment for his underlying offense

has “reflect[ed] the seriousness of the offense” or “afford[ed] adequate

deterrence to criminal conduct.” § 3553(a). Nor can the Court conclude

that there would be no risk to the public upon Defendant’s early release.

Id.




      3  Even with a projected release date of December 20, 2024 with good time
credit, Defendant has served minimal time for his current sentence.
                                      7
Case 5:17-cr-20334-JEL-APP ECF No. 48, PageID.397 Filed 12/07/20 Page 8 of 8




      Accordingly, the Court finds that compassionate release would not

be consistent with the § 3553 sentencing factors.4 Defendant’s motion for

compassionate release is, therefore, DENIED.

      IT IS SO ORDERED.

Dated: December 7, 2020                   s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge

                      CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on December 7, 2020.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




      4 Judge Edmunds reached the same conclusion when she considered
Defendant’s identical compassionate release motion. (ECF No. 340, PageID.5175.)
                                      8
